     Case 2:18-cr-00331-GW Document 125 Filed 01/28/20 Page 1 of 9 Page ID #:1749



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     RUTH C. PINKEL (Cal. Bar No. 164770)
4    LINDSEY GREER DOTSON (Cal. Bar No. 266973)
     Assistant United States Attorneys
5    Public Corruption and Civil Rights Section
          1500 United States Courthouse
6         312 North Spring Street
          Los Angeles, California 90012
7         Telephone: (213) 894-6077/4443
          Facsimile: (213) 894-7631
8         E-mail:    ruth.pinkel@usdoj.gov
                     lindsey.dotson@usdoj.gov
9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                           UNITED STATES DISTRICT COURT

12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,                No. CR 18-331-GW

14              Plaintiff,                    JOINT STATUS REPORT

15                    v.                      Hearing Date: January 30, 2020
                                              Hearing Time: 8:00 a.m.
16   ARMAN GABAEE,                            Location:     Courtroom of the
       aka “Arman Gabay,”                                   Hon. George Wu
17
                Defendant.
18

19

20         Plaintiff United States of America, by and through its counsel
21   of record, the United States Attorney for the Central District of
22   California and Assistant United States Attorneys Ruth C. Pinkel and
23   Lindsey Greer Dotson, and defendant ARMAN GABAEE, by and through his
24   counsel of record, Thomas P. O’Brien and Ivy A. Wang, hereby file the
25   parties’ joint status report, as ordered by the Court on January 22,
26   2020.   (Dkt. 118.)
27   ///
28   ///
     Case 2:18-cr-00331-GW Document 125 Filed 01/28/20 Page 2 of 9 Page ID #:1750



1         This joint status report is based upon the attached memorandum

2    of points and authorities, the files and records in this case, and

3    such further evidence and argument as the Court may permit.

4     Dated: January 28, 2020             Respectfully submitted,

5                                         NICOLA T. HANNA
                                          United States Attorney
6
                                          BRANDON D. FOX
7                                         Assistant United States Attorney
                                          Chief, Criminal Division
8

9                                               /s/
                                          RUTH C. PINKEL
10                                        LINDSEY GREER DOTSON
                                          Assistant United States Attorneys
11
                                          Attorneys for Plaintiff
12                                        UNITED STATES OF AMERICA

13

14    Dated: January 28, 2020                 /s/ [email authorization]
                                          THOMAS P. O’BRIEN
15                                        IVY A. WANG

16                                        Attorneys for Defendant
                                          ARMAN GABAEE
17

18

19

20

21

22

23

24

25

26

27

28

                                             2
     Case 2:18-cr-00331-GW Document 125 Filed 01/28/20 Page 3 of 9 Page ID #:1751



1                       MEMORANDUM OF POINTS AND AUTHORITIES
2    I.   DEFENDANT’S POSITION
3         Mr. Gabay believes that the following issues remain unresolved

4    and should be addressed at the status conference.          For the reasons

5    identified below and an additional basis that Mr. Gabay intends to

6    address in camera at the hearing, Mr. Gabay contends that a brief

7    trial continuance remains necessary.

8         A.    First Motion to Compel, Filed June 6, 2019
9         Mr. Gabay’s First Motion to Compel, filed June 6, 2019 (ECF No.

10   54), requested CW1’s (1) entire confidential source file, and (2)

11   2010 to 2016 tax returns.      While the Court’s January 22, 2020 Minute

12   Order (the “Order”; ECF No. 118) indicates that it will address the

13   disclosure of CW1’s confidential source file at the status

14   conference, it is silent as to the requested tax returns.           Mr. Gabay

15   respectfully requests that this latter issue also be addressed at the

16   status conference.

17        B.    First Ex Parte Application, Filed September 20, 2019
18        The Court’s Order has not addressed Mr. Gabay’s First Ex Parte

19   Application, filed on September 20, 2019 (ECF No. 86), which remains

20   outstanding.    For the same reasons that this application was filed

21   under seal and in camera, Mr. Gabay respectfully requests that the

22   application be addressed in camera at the status conference.

23   However, for the purposes of this status report, Mr. Gabay notes that

24   if the Court grants the application and issues the requested

25   subpoenas, the third parties will require a reasonable amount of time

26   to produce responsive documents.       Furthermore, to the extent the

27   subpoenaed parties object to any portions of the subpoena, the

28
     Case 2:18-cr-00331-GW Document 125 Filed 01/28/20 Page 4 of 9 Page ID #:1752



1    adjudication of any potential challenges from third parties may

2    require additional time.

3         C.     Second Motion to Compel, Filed October 11, 2019
4         The Court’s Order fully resolves Mr. Gabay’s Second Motion to

5    Compel, filed October 11, 2019 (ECF No. 93), and the government has

6    since produced the requested documents to Mr. Gabay’s counsel.

7    Counsel is currently reviewing those documents and, to the extent

8    counsel believes the production to be deficient in any way, it will

9    raise those issues at the status conference.

10        D.     Second Ex Parte Application, Filed December 3, 2019
11        While the Order has adjudicated the Second Ex Parte Application

12   (ECF No. 108), the third party will need a reasonable amount of time

13   to respond to the subpoena (or challenge the subpoena, if it so

14   chooses).

15        E.     Motion to Suppress, Filed January 23, 2020
16        Mr. Gabay’s Motion to Suppress (ECF No. 119) remains outstanding

17   and is scheduled to be heard on February 13, 2020.          If necessary, a

18   Franks hearing may follow at a date yet to be determined.           The

19   outcome of this motion may significantly affect both the government’s

20   and Mr. Gabay’s trial strategies, as well as whether Mr. Gabay must

21   bring other pretrial or trial motions.

22        F.     Motions in Limine
23        Mr. Gabay anticipates filing motions in limine to be heard at

24   the final status conference on February 24, 2020.          However, Mr.

25   Gabay’s determination of which motions in limine to bring may be

26   impacted by the result of the motion to suppress as well as any

27   additional evidence that has yet to be produced from the government

28   and/or third-parties.

                                             2
     Case 2:18-cr-00331-GW Document 125 Filed 01/28/20 Page 5 of 9 Page ID #:1753



1         In addition, the government has filed a motion in limine to

2    admit evidence per FRE 401, 402, and 404(b), which seeks to admit

3    evidence derived from the wiretap.          (ECF No. 124.)   Given that

4    suppression of the wiretap will not be adjudicated until February 13,

5    2020 at the earliest, Mr. Gabay seeks leave to respond to the

6    government’s motion in limine after the Court rules on his wiretap

7    suppression motion.

8         G.    Motions Cutoff
9         Mr. Gabay maintains his request to continue the trial and

10   related pretrial deadlines.      (ECF No. 114).      The government suggests

11   below that the pretrial motions deadline should only be continued to

12   the extent that any pretrial motion is based on discovery obtained

13   after the previous January 16, 2020 pretrial motion deadline.             Such a

14   requirement would be impracticable and prejudicial to Mr. Gabay.               New

15   evidence may shed light or change perspectives on previously obtained

16   evidence, even if not directly relied upon in a motion.           Forcing Mr.

17   Gabay to explain to the government how this new evidence affected Mr.

18   Gabay’s decision to bring a pretrial motion would, in effect, demand

19   that Mr. Gabay reveal his defense strategy and place an undue and

20   prejudicial burden on him.      Further, the decision to bring a pretrial

21   motion might depend on the absence of evidence that otherwise would

22   have been responsive to Mr. Gabay’s discovery requests, a fact that

23   will not be determined until the outstanding discovery issues have

24   been resolved.

25        H.    Discovery
26        Counsel for Mr. Gabay has requested of the government discovery

27   that appears to have been omitted from its productions, i.e., “1A

28   Package[s]” referenced in FBI FD-302s, a working copy of a recording

                                             3
     Case 2:18-cr-00331-GW Document 125 Filed 01/28/20 Page 6 of 9 Page ID #:1754



1    that is corrupted, and a current rap sheet.         At this point, counsel

2    has no reason to believe that these issues will not be resolved

3    without intervention from the Court, but will apprise the Court in

4    the event that changes.

5         I.    Entrapment Defense
6         The government below requests that the Court order Mr. Gabay to

7    make a prima facie showing of his entrapment defense in writing or at

8    a hearing “sufficiently in advance of trial.”         Mr. Gabay objects to

9    this unnecessary and burdensome request that is neither required by

10   law nor warranted by the practice in the Central District.            As

11   contemplated by the cases cited by the government, Mr. Gabay

12   anticipates that the issue will become ripe for adjudication by the

13   Court at the point when jury instructions are finalized and the Court

14   determines whether to give the entrapment instruction.           See, e.g.,

15   United States v. Smith, 924 F.2d 889, 898 (9th Cir. 1991) (citing

16   United States v. Busby, 780 F.2d 804, 806-07 (9th Cir. 1986))

17   (discussing defendant’s contention that the “district court erred by

18   refusing to give his requested jury instruction on entrapment”);

19   Busby, 780 F.2d at 806-07 (“The trial court will instruct on

20   entrapment only if the defendant presents some evidence of both

21   elements of the entrapment defense.”) (citing United States v.

22   Brandon, 633 F.2d 773, 778 (9th Cir. 1980) (“The court may properly

23   refuse to give an entrapment instruction to the jury when a rational

24   view of the evidence does not support the defense.”)); Mathews v.

25   United States, 485 U.S. 58, 62-63 (1988) (“We are simply not

26   persuaded by the Government’s arguments that we should make the

27   availability of an instruction on entrapment where the evidence

28   justifies it subject to a requirement of consistency to which no

                                             4
     Case 2:18-cr-00331-GW Document 125 Filed 01/28/20 Page 7 of 9 Page ID #:1755



1    other such defense is subject.”); United States v. Hoyt, 879 F.2d

2    505, 509 (9th Cir. 1989) (“Hoyt's first issue on appeal is whether

3    the trial court improperly refused to give the jury Hoyt's requested

4    entrapment instruction.”).

5          J.    Government Disclosures
6          There are several categories of government disclosures that

7    appear to remain outstanding, including (1) grand jury transcripts;

8    (2) other Jencks Act evidence; and (3) Henthorn material.

9    II.   GOVERNMENT’S POSITION
10         A.    Response Regarding Government Disclosures
11         First, grand jury transcripts have been produced for witnesses

12   in accordance with the government’s discovery obligations and subject

13   to the Court’s Rule 6(e) order.       The government has not produced

14   grand jury transcripts for non-testifying witnesses where the

15   government’s discovery obligations do not otherwise demand

16   disclosure.    Should the government elect to call any of those

17   witnesses at trial, the government will make the proper disclosures.

18         Second, the government has complied with its discovery

19   obligations pursuant to Jencks, and will continue to do so if it

20   becomes aware of additional material requiring disclosure.

21         Finally, the government is unaware of any Henthorn/Giglio

22   material.    Should that change, the government will comply with its

23   discovery obligations.

24         B.    Reciprocal Discovery
25         The government would ask that the Court address reciprocal

26   discovery, or the lack thereof, at the upcoming status conference.

27   The government has received no reciprocal discovery from defendant,

28   despite the fact that the defense has been investigating the events

                                             5
     Case 2:18-cr-00331-GW Document 125 Filed 01/28/20 Page 8 of 9 Page ID #:1756



1    in this case since 2017 and has employed a team of at least four

2    private investigators.      In addition, although the government is not

3    privy to either of the defendant’s in camera submissions (dkts. 86,

4    108), the government understands from the above statements that the

5    filings relate to the issuance of the subpoenas for documents.            For

6    the reasons stated in the government’s oppositions (dkts. 87 and

7    109), the government respectfully requests that the defense provide

8    the government with access to any documents produced in response to a

9    subpoena, even if not the subpoenas or filings themselves.            Fed. R.

10   Crim. P. 17 (“The court may direct the witness to produce the

11   designated items in court before trial or before they are to be

12   offered in evidence.     When the items arrive, the court may permit the

13   parties and their attorneys to inspect all or part of them.”).

14        C.    Outstanding Motions
15        Hearing on defendant’s under seal motion to suppress the wiretap

16   of defendant’s phone is set for February 13, 2020.          (Dkt. 116.)

17   Hearing on the government’s motion in limine to admit evidence of

18   defendant’s predisposition, intent, knowledge, motive, and absence of

19   mistake or accident is set for February 24, 2020.          (Dkt. 124.)    Even

20   if the Court were to grant defendant’s request for a trial

21   continuance, the government respectfully requests that these motions

22   be heard and adjudicated.      Resolution of these issues will help the

23   parties prepare for trial.

24        D.    Pretrial Showing of Entrapment
25        Defendant has informed the government that he intends to pursue

26   an entrapment defense at trial.       To raise an entrapment defense, a

27   defendant shoulders the initial pretrial burden of presenting prima

28   facie evidence of the elements of the defense:          (1) that he was

                                             6
     Case 2:18-cr-00331-GW Document 125 Filed 01/28/20 Page 9 of 9 Page ID #:1757



1    induced to commit the crime by a government agent; and (2) that he

2    was not otherwise predisposed to commit the crime.          United States v.

3    Smith, 924 F.2d 889, 898 (9th Cir. 1991) (citing United States v.

4    Busby, 780 F.2d 804, 806-07 (9th Cir. 1986)); see also Mathews v.

5    United States, 485 U.S. 58, 62-63 (1988).         Where the defendant fails

6    to do so, the court should properly refuse to permit presentation of

7    the defense to the jury during trial.        United States v. Hoyt, 879

8    F.2d 505, 509 (9th Cir. 1989); Busby, 780 F.2d at 806.           Accordingly,

9    the government respectfully requests that this Court order defendant,

10   either at a hearing or in writing, to make the requisite prima facie

11   showing at a time sufficiently in advance of trial.

12        E.    Motions Cutoff
13        The parties negotiated a motions cutoff deadline of January 16,

14   2020, with which the parties complied.        Indeed, defendant filed a

15   motion to suppress on that date.       Even if this Court were to grant a

16   trial continuance, there is no basis to continue the motions cutoff

17   and give the parties a second opportunity to litigate issues they

18   could have litigated by the negotiated deadline.          Unless any new

19   discovery ordered by the Court, to which defendant did not have

20   access in advance of the cutoff, necessitates a new motion, the

21   government would ask that the motions cutoff not be extended.            The

22   purpose of a motions deadline is to litigate issues sufficiently in

23   advance of trial so that the parties may prepare for trial.

24

25

26

27

28

                                             7
